Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of December 1,
2015 (the “Effective Date”), by and between VASCO Data Security International,
Inc. (the “Company”), and Scott Clements (“Executive”).

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, as the Company’s Executive Vice President and Chief
Strategy Officer, on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, the Company and Executive agree as follows:

ARTICLE I

EMPLOYMENT SERVICES

1.1 Term of Employment. The term of Executive’s employment under this Agreement
shall commence on the Effective Date and continue until the second anniversary
of such date (the “Initial Term”), which shall automatically renew on the second
and each following anniversary of the Effective Date for successive one (1) year
terms (each, a “Successive Term”) (the Initial Term, together with all
Successive Terms, if any, are collectively referred to herein as the “Employment
Period”), unless either party provides the other party with written notice at
least six (6) months prior to the expiration of the Initial Term, or any
Successive Term, of its or his intent not to renew the Initial Term, or any
Successive Term, respectively. The Employment Period may be terminated earlier
pursuant to the terms of Article III below.

1.2 Position and Duties. On the terms and subject to the conditions set forth in
this Agreement, commencing on the Effective Date and thereafter during the
Employment Period, Executive shall hold the position of Executive Vice President
and Chief Strategy Officer and shall report to the Chief Executive Officer.
Executive shall perform such duties and responsibilities as are consistent with
Executive’s position and as may be reasonably assigned to Executive by the Chief
Executive Officer from time to time. Executive shall devote Executive’s full
business time, attention, skill and energy to the business and affairs of the
Company, and shall use Executive’s reasonable best efforts to perform such
responsibilities in a diligent, loyal, and businesslike manner so as to advance
the best interests of the Company. Executive shall act in conformity with the
Company’s Code of Conduct and Ethics (or similar successor document) as in
effect from time to time (the “Code of Conduct”) and the Company’s policies, and
within the limits, budgets and business plans set by the Company, and shall
adhere to all rules and regulations in effect from time to time relating to the
conduct of executives of the Company.

1.3 Other Activities. Notwithstanding Section 1.2, Executive shall be permitted
to devote a reasonable amount of time and effort to professional, industry,
civic and charitable organizations and managing personal investments; but only
to the extent that such activities, individually or as a whole, do not
materially interfere with the execution of Executive’s duties hereunder, or
otherwise violate any provision of this Agreement. Executive shall not become

 

1



--------------------------------------------------------------------------------

involved in the management of any for profit corporation, partnership or other
for profit entity, including serving on the board of directors (or similar
governing body) of any such entity, without the prior consent of the Company’s
Board of Directors (“Board”) and the Chief Executive Officer; provided, however,
that this restriction shall not apply to any subsidiary of the Company.
Executive will serve without additional compensation as an officer and director
of any of the Company’s subsidiaries. Any compensation or other remuneration
received from such service may be offset against the amounts due hereunder.

1.4 Location. Subject to Executive complying with Swiss immigration laws and
visa requirements, during the first twelve months of the Employment Term
Executive’s place of business shall be at the Company’s office in Zurich,
Switzerland, and thereafter his place of business shall be the Company’s
headquarters in Oakbrook Terrace, Illinois; provided that Executive may elect to
move his principal place of business to the Company’s headquarters in Oakbrook
Terrace, Illinois earlier with the approval of the Chief Executive Officer.
Pending issuance of necessary Swiss visas and work permits that will enable him
to work from the Company’s Zurich, Switzerland offices Executive shall travel as
needed to perform his services for the Company hereunder. If by February 28,
2016 Executive has not obtained necessary Swiss visas and work permits that will
enable him to work from the Company’s Zurich, Switzerland offices, Executive
shall promptly relocate to the Chicago area at his expense, and his place of
business shall be the Company’s headquarters in Oakbrook Terrace, Illinois.
Executive’s principal place of business shall not be relocated outside a 40 mile
radius of such office without the written consent of Executive. Executive will
travel as reasonably necessary to perform his duties under this Agreement, which
may include significant travel, including internationally.

ARTICLE II

COMPENSATION

2.1 Base Salary. The Company shall pay Executive an annual base salary (“Base
Salary”) of $365,000, payable in accordance with payroll practices in effect for
senior executive officers of the Company generally. Base Salary shall be subject
to review in accordance with the Company’s normal practice for executive salary
review from time to time in effect, and may be increased, but will not be
reduced without the prior written consent of Executive except for a reduction
that is commensurate with and part of a general salary reduction program
applicable to all senior executives of the Company.

2.2 Annual Incentive Compensation. During the Employment Period, Executive shall
participate in the Company’s Executive Incentive Plan and any successor thereto
(the “Annual Bonus Plan”) in accordance with the terms and conditions thereof
and on the same basis as other senior executives of the Company. For the portion
of the Employment Period occurring in 2016, subject to and in accordance with
the terms of the Annual Bonus Plan, Executive shall be provided a target bonus
equal to 80% of his Base Salary (the “2016 Bonus”). For the portion of the
Employment Period occurring in 2015 Executive shall be entitled to a guaranteed
pro rata bonus under the Annual Bonus Plan which is equal to twenty four
thousand three hundred thirty three dollars ($24,333) (the “2015 Bonus”).

 

2



--------------------------------------------------------------------------------

2.3 Long-Term Incentive Compensation.

(a) During the Employment Period, Executive shall participate in the Company’s
2009 Equity Incentive Plan and any successor thereto (the “Long-Term Incentive
Plan”) in accordance with the terms and conditions thereof and on the same basis
as other senior executives of the Company, subject to Section 2.3 (b) below for
2016. In connection with his commencing employment with the Company, on the
Effective Date Executive is being awarded under the Long Term Incentive Plan a
time vesting restricted stock grant (the “Initial Grant”) for six hundred
thousand dollars ($600,000) of the Company common stock, valued as of market
closing on the date of grant, and vesting in equal semi-annual installments over
4 years from the Effective Date. The terms and conditions of the Initial Grant
shall be governed by the Long Term Incentive Plan and an award agreement
determined by the Compensation Committee of the Board (“Committee”).

(b) For 2016, upon recommendation and approval of the Committee, Executive shall
be entitled to receive under the Long Term Incentive Plan (a) a restricted stock
grant for three hundred sixty five thousand dollars ($365,000) of the Company’s
common stock, valued as of market closing on the date of grant, which would be
earned based upon the Company achieving performance targets for 2016 as
determined by the Committee, and if earned, would vest 25% upon the Committee’s
determination that such performance targets were achieved, and 25% on each of
the subsequent anniversaries of the date of such grant (the “2016 One Year
Performance Grant”) and (b) a restricted stock grant for three hundred sixty
five thousand dollars ($365,000) of the Company’s common stock, valued as of
market closing on the date of grant, which would be earned based upon the
Company achieving three year cumulative performance targets for 2016, 2017, and
2018 as determined by the Committee, and if earned, would vest 100% upon the
Committee’s determination that such performance target was achieved (“2016 Three
Year Performance Grant”). The terms and conditions of the 2016 One Year
performance Grant and 2016 Three Year Performance Grant shall be governed by the
Long Term Incentive Plan and an award agreement determined by the Committee
consistent with corresponding grants provided to other senior executive officers
of the Company for 2016.

2.4 Employee Benefit Plans. Executive will be eligible to participate on
substantially the same basis as the Company’s other senior executive officers in
any other employee benefit plans offered by the Company including, without
limitation, medical, dental, short-term and long-term disability, life
insurance, pension and profit sharing (in each case, subject to the eligibility
requirements of such plans). The Company reserves the right to modify, suspend
or discontinue any and all of its employee benefit plans, practices, policies
and programs at any time without recourse by Executive, so long as the Company
takes such action generally with respect to other similarly situated senior
executive officers.

2.5 Vacation. Executive will be entitled to vacation in accordance with the
Company’s vacation policy for senior executive officers, officers, but in no
event less than four weeks per calendar year of paid vacation.

2.6 Business Expenses. The Company will reimburse Executive for all reasonable
and necessary business expenses incurred in the performance of services with the
Company, according to Company’s policies and upon Executive’s presentation of an
itemized written statement and such verification as the Company may require.

 

3



--------------------------------------------------------------------------------

2.7 Expat Allowance. Through February 28, 2016 and thereafter, if applicable,
for so long as Executive is working at the Company’s office in Zurich,
Switzerland, the Company shall (i) pay the Executive a gross monthly cash
allowance of $14,091 for the reimbursement of certain living expenses incurred
by Executive, and (ii) reimburse Executive for the cost of two coach round trip
air fares from the US to Zurich and back to the US for two dependents of
Executive during each consecutive 12 months of the Employment Period that begins
on the Effective Date (i.e. 4 roundtrip tickets per year).

ARTICLE III

TERMINATION OF EMPLOYMENT

3.1 Voluntary Resignation. Executive may terminate his employment for any reason
by giving the Company 90 days prior written notice of a voluntary resignation
date (“Resignation Date”). Upon receiving Executive’s notice of intent to
resign, the Company may require that Executive cease performing services for the
Company at any time before the Resignation Date, so long as the Company
continues Executive’s Base Salary, service for purposes of the Annual Bonus Plan
and Long-Term Incentive Plan, and employee benefits under Section 2.4 through
the Resignation Date. Except as otherwise provided under law or the terms of the
Annual Bonus Plan, the Long-Term Incentive Plan, or any other employee benefit
plan in which Executive participates, Executive shall not be entitled to receive
any compensation or benefits from the Company after the Resignation Date. For
the avoidance of doubt, any annual incentive bonus that has not been paid as of
the Resignation Date will not be payable and is forfeited.

3.2 Termination By Company for Cause. The Company may terminate Executive’s
employment for Cause (as defined below) by giving written notice to Executive
designating an immediate or future termination date. Such notice shall indicate
the specific provisions of this Agreement relied upon as the basis of such
termination. In the event of a termination for Cause, the Company shall pay
Executive his Base Salary and provide employee benefits under Section 2.4
through the termination date. Except as otherwise provided under law or the
terms of the Annual Bonus Plan, the Long-Term Incentive Plan, or any other
employee benefit plan in which Executive participates, Executive shall not be
entitled to receive any compensation or benefits from the Company after the
termination date.

For purposes of this Agreement, “Cause” means:

(i) Executive materially breaches Executive’s obligations under this Agreement,
the Company’s Code of Conduct and Ethics (or any successor thereto) or an
established policy of the Company;

(ii) Executive engages in conduct prohibited by law (other than minor
violations), commits an act of dishonesty, fraud, or serious or willful
misconduct in connection with his job duties, or engages in unethical or immoral
conduct that, in the reasonable judgment of the Committee, could injure the
integrity, character or reputation of Company;

 

4



--------------------------------------------------------------------------------

(iii) Executive fails or refuses to perform, or habitually neglects, Executive’s
duties and responsibilities hereunder (other than on account of Disability (as
defined below), and continues such failure, refusal or neglect after having been
given written notice by the Company that specifies what duties Executive failed
to perform and an opportunity to cure of 30 days;

(iv) Use or disclosure by Executive of confidential information or trade secrets
other than in the furtherance of the Company’s (or its subsidiaries’) business
interests, or other violation of a fiduciary duty to the Company (including,
without limitation, entering into any transaction or contractual relationship
causing diversion of business opportunity from the Company (other than with the
prior written consent of the Board)); or

(v) Executive fails to reasonably cooperate with any audit or investigation
involving the Company or its business practices after having been given written
notice by the Company that specifies Executive’s failure to cooperate and an
opportunity to cure of 10 days.

3.3 Termination By Company Without Cause or Termination by Executive for Good
Reason. The Company may terminate Executive’s employment without Cause at any
time during the Employment Period by giving written notice to Executive
designating an immediate or future termination date.

Executive may resign from employment during the Employment Period due to:

(i) a failure to provide the compensation and benefits required by this
Agreement, including a reduction in Executive’s Base Salary below the Base
Salary in effect during the immediately preceding year, unless such reduction is
commensurate with and part of a general salary reduction program applicable to
all senior executives of the Company or agreed to in writing by Executive;

(ii) a failure to appoint or elect Executive as Executive Vice President and
Chief Strategy Officer of the Company, in accordance with Section 1.2 hereof;

(iii) any material diminution of Executive’s authority, duties or
responsibilities; or

(iv) the Company requiring Executive to be based at any office or location other
than the office provided for in Section 1.4 hereof;

(each of which shall constitute a “Company Breach” or “Good Reason”) and such
resignation shall be treated as a termination by Executive for Good Reason;
provided that, (a) Executive’s voluntary resignation occurs within 90 days
following the initial occurrence of a Company Breach, (b) Executive provided
written notice describing such Company Breach in reasonable

 

5



--------------------------------------------------------------------------------

detail to the Committee within 30 days of the initial occurrence of such Company
Breach, and (c) the Company failed to cure such Company Breach within 30 days of
receipt of such written notice from Executive; and provided, further, that in
the case of subsections (ii) and (iii), an act or omission shall not constitute
a Company Breach if Executive has incurred a Disability (as defined below).

The election by Executive to not renew the Initial Term or any Successive Terms
pursuant to Section 1.1 shall not be a termination for Good Reason and shall not
entitle Executive to Severance Pay. However, the election by the Company to not
renew the Initial Term or any Successive Terms pursuant to Section 1.1 shall be
deemed to be a termination without Cause effective as of the termination of the
Initial Term or Successive Term as applicable, and shall entitle Executive to
Severance Pay as hereinafter provided.

In the event of a termination by the Company without Cause or a termination by
Executive for Good Reason, the Company shall pay Executive his Base Salary and
provide employee benefits under Section 2.4 through the termination date. In
addition, subject to the requirements set forth in Section 3.7, Section 3.8, and
Section 3.9, the Company will provide the following compensation and benefits to
Executive (collectively, the “Severance Pay”):

(A) an amount equal to six (6) months of Executive’s then current Base Salary,
plus an amount equal to 50% of his target bonus under the Annual Bonus Plan for
the current year in which Executive’s employment terminates, or if such target
has not been established for such current year, then the most recently
established target bonus under the Annual Bonus Plan, each less applicable
withholdings, payable in equal installments on each regularly scheduled payroll
pay date during the six (6) month period that begins on the first day
immediately after the Release Effective Date (as defined in Section 3.7); and

(B) Awards, if any, under the Long Term Incentive Plan shall be paid in
accordance with the terms and conditions of the Long-Term Incentive Plan and the
applicable awards.

Except as otherwise provided under law, or the terms of the Annual Bonus Plan,
the Long-Term Incentive Plan, or any other employee benefit plan in which
Executive participates, Executive shall not be entitled to receive any
additional compensation or benefits from the Company after the termination date.

3.4 Death. The Employment Period shall terminate automatically upon Executive’s
death. In the event of Executive’s death during the Employment Period, the
Company shall pay Executive’s Base Salary and provide employee benefits under
Section 2.4 through the termination date. Except as otherwise provided under law
or the terms of the Annual Bonus Plan, the Long-Term Incentive Plan, or any
other employee benefit plan in which Executive participates, no other
compensation or benefits from the Company shall be payable after the termination
date.

 

6



--------------------------------------------------------------------------------

3.5 Disability. “Disability” means Executive being unable to perform his duties
to the Company as Executive Vice President and Chief Strategy Officer as
provided in this Agreement for a period of at least 180 continuous days as a
result of a mental or physical condition. The Company may terminate Executive’s
employment for Disability during the Employment Period by giving written notice
to Executive designating a termination date that is at least 30 days after the
date of the notice of termination, provided that Executive does not return to
work on a substantially full-time basis within 30 days after notice of
termination on account of Disability is provided to Executive. A return to work
of less than 30 continuous days on a substantially full-time basis shall not
interrupt a continuous period of Disability. In the event of termination of the
Employment Period on account of Executive’s Disability, the Company shall pay
Executive’s Base Salary and provide employee benefits under Section 2.4 through
the termination date. Except as otherwise provided under law or the terms of the
Annual Bonus Plan, the Long-Term Incentive Plan, or any other employee benefit
plan in which Executive participates, no other compensation or benefits from the
Company shall be payable after the termination date.

3.6 Change in Control. “Change in Control” has the meaning assigned to such term
in the Long Term Incentive Plan as in effect from time to time. Notwithstanding
anything in this Agreement to contrary, a Change in Control will have occurred
only if such change in ownership constitutes a change in control under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other guidance in effect thereunder (“Section 409A”).

If contemporaneous with or within eighteen (18) months after a Change in Control
that occurred during the Employment Period (a) the Company terminates
Executive’s employment without Cause or (b) Executive terminates his employment
for Good Reason, then, provided Executive complies with the requirements set
forth in Section 3.7, Section 3.8, and Section 3.9, Executive will be eligible
to receive Severance Pay described in Section 3.3 (collectively, the “Change in
Control Payments”).

The Change in Control Payment which is a cash payment (and not securities) will
be made in a lump sum cash payment as soon as practicable, but in no event more
than ten (10) days after Release Effective Date. Except as otherwise provided
under law or the terms of any other employee benefit plan in which Executive
participates, Executive shall not be entitled to receive any additional
compensation or benefits from the Company after the termination date.

3.7 Execution of Separation Agreement. As a condition to receiving Severance Pay
or Change in Control Payments, Executive must execute and return to the Company,
and not revoke any part of, a general release and waiver of claims against the
Company and its officers, directors, stockholders, employees and affiliates with
respect to Executive’s employment (including, without limitation, a release of
claims under the Age Discrimination in Employment Act (the “ADEA Release”)), and
other customary terms, in a form and substance reasonably acceptable to the
Company (the “Release”). Executive must deliver the executed Release within the
minimum time period required by law or, if none, within twenty-one (21) days
after Executive receives the Release from the Company, which shall not be more
than fifteen (15) days after Executive’s termination of Employment. The Release
will become effective on the date the revocation period of the ADEA Release
expires without Executive revoking the ADEA

 

7



--------------------------------------------------------------------------------

Release (the “Release Effective Date”). Any obligation of the Company to provide
the Severance Pay shall cease: (i) if Executive materially breached or breaches
his contractual obligations to the Company, including those set forth in Article
IV or Article V herein, or in the Release or (ii) if, after Executive’s
termination, the Company discovers facts and circumstances that would have
justified a termination for Cause during the Employment Period.

3.8 Timing of Payments; Section 409A.

(a) Notwithstanding any other provision of this Agreement, in the event of a
payment to be made, or a benefit to be provided, pursuant to this Agreement
based upon Executive’s “separation from service” (as defined below) for a reason
other than death at a time when Executive is a Specified Employee (as defined
below) and such payment or provision of such benefit is not exempt or otherwise
permitted under Section 409A without the imposition of any Section 409A Penalty
(as defined below), such payment shall not be made, and such benefit shall not
be provided, before the earlier of the date which is the first day of the
seventh month after Executive’s separation from service or 30 days after
Executive’s death. All payments or benefits delayed pursuant to this Section 3.8
shall be aggregated into one lump sum payment to be made as of the Company’s
first business day following the first day of the seventh month after
Executive’s separation from service (or if earlier, as of 30 days after
Executive’s death).

(b) For purposes of this Agreement:

(i) “Separation from service” has the meaning provided under Code Section 409A
and Treas. Reg. 1.409A-1(h);

(ii) “Specified Employee” has the meaning given that term in Code Section 409A
and Treas. Reg. 1.409A-1(c)(i) as determined in accordance with the Company’s
policy for determining Specified Employees;

(iii) “Section 409A Penalty” means any increase in tax or any other penalty
pursuant to Section 409A; and

(iv) All payments of “deferred compensation,” as defined in Code Section 409A,
due to Executive’s “termination of employment” shall be payable upon Executive’s
separation from service.

(c) This Agreement is intended not to result in the imposition of any
Section 409A Penalty and shall be administered, interpreted and construed in a
manner consistent with such intent.

(d) Executive and the Company agree to cooperate to amend this Agreement from
time to time as appropriate to avoid the imposition of any Section 409A Penalty.

(e) In no event shall the Company be required to provide a tax gross-up payment
to Executive with respect to any Section 409A Penalty.

(f) Notwithstanding any provision of this Agreement to the contrary, this
Agreement is intended to be exempt from or, in the alternative, comply with
Section 409A and the interpretive guidance in effect thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. The Agreement shall be construed and
interpreted in accordance with such intent.

 

8



--------------------------------------------------------------------------------

3.9 Excess Parachute Payments; No Excise Tax Gross-Up. Notwithstanding any
provision of this Agreement to the contrary, if it is determined by the
Company’s independent auditors that any amount or benefit to be paid or provided
under this Agreement or otherwise, whether or not in connection with a Change in
Control, would be an “Excess Parachute Payment” within the meaning of Code
Section 280G but for the application of this sentence, then the payments and
benefits to be paid or provided under this Agreement will be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes an Excess Parachute
Payment; provided, however, that the foregoing reduction will be made only if
and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Code Section 4999, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income and employment taxes).

The fact that Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 3.9 will not of itself limit or
otherwise affect any other rights of Executive other than pursuant to this
Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 3.9, the Company will effect such reduction by reducing the lump sum
cash payment related to Base Salary (a “Reduction”). In the event that, after
such Reduction any payment or benefit intended to be provided under this
Agreement or otherwise is still required to be reduced pursuant to this
Section 3.9, the Company will effect such reduction by reducing other
consideration due to Executive.

3.10 Removal from any Boards and Positions. If Executive’s employment is
terminated for any reason under this Agreement, this Agreement will constitute
his automatic resignation from (i) if a member, the board of directors of any
subsidiary of the Company or any other board to which he has been appointed or
nominated by or on behalf of the Company, (ii) any position with the Company or
any subsidiary of the Company, including, but not limited to, as an officer of
the Company or any of its subsidiaries, and (iii) any fiduciary positions with
respect to the Company’s benefit plans.

ARTICLE IV

EXCLUSIVITY OF SERVICES AND RESTRICTIVE COVENANTS

4.1 Confidential Information. Executive acknowledges and agrees that the
Confidential Information (as defined below) of the Company and its subsidiaries
and any other entity related to the Company (each, a “VASCO Entity”) that he
obtained during the course of his employment by the Company is the property of
the Company or such other VASCO Entity. Executive will never, directly or
indirectly, disclose, publish or use any Confidential Information

 

9



--------------------------------------------------------------------------------

of which Executive has become aware, whether or not such information was
developed by him. All duties and obligations set forth in this Agreement
regarding Confidential Information shall be in addition to those which exist
under the Illinois Trade Secrets Act and at common law.

As used in this Agreement, “Confidential Information” means information that is
not generally known to the public and that was or is used, developed or obtained
by the Company or any other VASCO Entity, in connection with its businesses,
including but not limited to:

(i) products or services, unannounced products or services, product or service
development information (or other proprietary product or service information);

(ii) fees, costs, bids and pricing structures and quotations or proposals given
to agents, distributors, vendors, contractors, licensors, licensees, customers,
or prospective agents, distributors, vendors, contractors, licensors, licensees
or customers, or received from any such person or entity;

(iii) accounting or financial records;

(iv) strategic business plans;

(v) information system applications or strategies;

(vi) customer and vendor lists and employee lists and directories;

(vii) marketing plans, bidding strategies and processes, and negotiation
strategies, whether past, current, or future;

(viii) accounting and business methods;

(ix) legal advice and/or attorney work product;

(x) trade secrets and other proprietary information;

(xi) information, analysis or strategies regarding acquisitions, mergers, other
business combinations, divestitures, recapitalizations, or new ventures; and

(xii) nonpublic information that was acquired by Executive concerning the
requirements and specifications of the Company’s or any other VASCO Entity’s
agents, distributors, vendors, contractors, licensors, licensees, customers, or
potential customers.

Notwithstanding anything to the contrary, Confidential Information does not
include any information that: (a) is publicly disclosed by law or pursuant to,
and to the extent required by, an order of a court of competent jurisdiction or
governmental agency; (b) becomes publicly available through no fault of
Executive; or (c) has been published in a form generally available to the public
before Executive proposes to disclose, publish, or use such information.

 

10



--------------------------------------------------------------------------------

4.2 Noncompetition. During the Employment Period and for the 12-month period
following the termination of the Employment Period for any reason (the
“Restricted Period”), Executive will not, on behalf of himself or any other
entity, have an ownership interest in or become employed or engaged by, or
otherwise participate in or render services to, any business or enterprise
(including, without limitation, any division, group or franchise of a larger
organization) within the Geographical Area (as defined below) that engages in
any data security business or any other business engaged in by the Company;
provided, however, that the this restriction shall not prohibit Executive from
passive beneficial ownership of less than two percent of any class of securities
of a publicly-held corporation whose stock is traded on a U.S. national
securities exchange or traded in the over-the-counter market. For the purpose of
this provision, “Geographical Area” means North America, Central America, South
America, the Caribbean, Europe, the Middle East, Africa, India, the Australian
continent and Asia.

4.3 Non-Solicitation. During the Restricted Period, Executive shall not (other
than in furtherance of Executive’s legitimate job duties on behalf of Company),
directly or indirectly, on Executive’s own behalf or for any other person or
entity: (i) solicit for employment, hire or engage, or attempt to solicit for
employment, hire or engage, any person who is or was employed by the Company
within the six month period prior to the date of solicitation, hire or
engagement, or (ii) otherwise interfere with the relationship between any such
person and the Company.

4.4 Non-Interference with Business Relationships. During the Restricted Period,
Executive shall not (other than in furtherance of Executive’s legitimate job
duties on behalf of the Company), directly or indirectly, on Executive’s own
behalf or for any other person or entity: (i) induce or attempt to induce any
customer, distributor, agent, licensor, licensee, contractor, vendor or other
business relation that was doing business with any VASCO Entity during the
one-year period prior to the inducement or attempted inducement to reduce or
cease doing business with the Company or any VASCO Entity, or otherwise
interfere with the relationship between such person (or entity) and any VASCO
Entity; (ii) induce or attempt to induce any prospective customer, distributor,
agent, licensor, licensee, contractor, vendor or other prospective business
relation located in the Geographical Area with which any VASCO Entity has had
communications during the six-month period prior to the inducement or attempted
inducement regarding doing business with the Company or any other VASCO Entity
to not do business or to do reduced business with the Company or any other VASCO
Entity, or otherwise interfere with the relationship between such person (or
entity) and any VASCO Entity.

4.5 Equitable Modification. If any court of competent jurisdiction shall deem
any provision in this Article IV too restrictive, the other provisions shall
stand, and the court shall modify the unduly restrictive provision to the point
of greatest restriction permissible by law.

4.6 Remedies. Executive acknowledges that the agreements and covenants contained
in this Article IV are essential to protect the Company and its business and are
a condition precedent to entering into this Agreement. Should Executive breach
any covenants in this Article IV, then among other remedies, the duration of the
covenant shall be extended by the period of any such breach. Executive agrees
that irreparable harm would result from Executive’s breach or threat to breach
any provision of this Article IV, and that monetary damages alone would not
provide adequate relief to the Company for the harm incurred. Executive agrees
that in addition to money damages, the Company shall be entitled to seek and
obtain temporary,

 

11



--------------------------------------------------------------------------------

preliminary and permanent injunctive relief restraining Executive from
committing or continuing any breach without being required to post a bond.
Without limiting the foregoing, upon a breach by Executive of any provision of
this Article IV, any outstanding Severance Pay shall cease and be forfeited, and
Executive shall immediately reimburse the Company for any Severance Pay
previously paid.

ARTICLE V

POST-TERMINATION OBLIGATIONS

5.1 Return of Company Materials. No later than three business days following the
termination of Executive’s employment for any reason, Executive shall return to
the Company all company property that is then in Executive’s possession, custody
or control, including, without limitation, all keys, access cards, credit cards,
computer hardware and software, documents, records, policies, marketing
information, design information, specifications and plans, data base information
and lists, and any other property or information that Executive has or had
relating to the Company (whether those materials are in paper or computer-stored
form), and including but not limited to any documents containing, summarizing,
or describing any Confidential Information.

5.2 Executive Assistance. During Executive’s employment with the Company and for
a period of 3 years after the termination of such employment, Executive shall,
upon reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company in any
reasonable manner that the Company may request, including without limitation
conferring with the Company with regard to any litigation, claim, or other
dispute in which the Company is or may become a party. The Company shall
reimburse Executive for all reasonable out-of-pocket expenses incurred by
Executive in fulfilling Executive’s obligations under this Section 5.2. The
Company will make any such reimbursement within 30 days of the date Executive
provides the Company with documentary evidence of such expense consistent with
the policies of the Company. The Company will also pay Executive a reasonable
fee per hour for his assistance during the two years commencing on the first
anniversary of termination of his employment with the Company. Notwithstanding
anything to the contrary, any such reimbursement shall be administered so as to
comply with Treasury Regulation Section 1.409A-3(i)(1)(iv).

 

12



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Notices. Any notices, consents or other communications required or permitted
to be sent or given hereunder shall be in writing and shall be deemed properly
served if (a) delivered personally, in which case the date of such notice shall
be the date of delivery; (b) delivered prepaid to a nationally recognized
overnight courier service, in which case the date of delivery shall be the next
business day; or (c) sent by facsimile transmission (with a copy sent by
first-class mail), in which case the date of delivery shall be the date of
transmission, or if after 5:00 P.M., the next business day. If not personally
delivered, notice shall be sent using the addresses set forth below:

If to Executive, to the address listed on the signature page or the last address
on file in the records of the Company.

If to the Company:

VASCO Data Security International, Inc.

1901 South Meyers Road

Suite 210

Oakbrook Terrace, IL 60181-5206

Attention: Chief Executive Officer

Telecopy: (630) 932-8852

with a copy to:

Katten Muchin Rosenman LLP

525 West Monroe St.

Chicago, IL 60661

Attention Matthew Brown

Telecopy: (312) 902-1061

or such other address as may hereafter be specified by notice given by either
party to the other party. Executive shall promptly notify the Company of any
change in his address set forth on the signature page.

6.2 Withholding. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law, as well as any
other amounts due and owing to the Company from Executive.

6.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns; provided that Executive may not assign
any of his rights or obligations under this Agreement without the Company’s
prior written consent.

6.4 Nonalienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
hereunder shall be void.

6.5 Amendment; Waiver. No failure or delay by the Company or Executive in
enforcing or exercising any right or remedy hereunder will operate as a waiver
thereof. No modification, amendment or waiver of this Agreement or consent to
any departure by Executive from any of the terms or conditions thereof, will be
effective unless in writing and signed by the Chairman of the Committee. Any
such waiver or consent will be effective only in the specific instance and for
the purpose for which given.

 

13



--------------------------------------------------------------------------------

6.6 Severability; Survivability. If any term or provision of this Agreement
shall be held to be invalid or unenforceable, the remaining terms and provisions
hereof shall not be affected thereby and shall be enforced to the fullest extent
permitted under law. Executive’s obligations in Articles IV and V shall survive
and continue in full force notwithstanding the termination of this Agreement or
Executive’s employment for any reason.

6.7 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement.

6.8 Governing Law; Consent to Jurisdiction; Waiver of Jury. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Illinois, without regard to its conflict of law principles. For the purposes
of any suit, action, or other proceeding arising out of this Agreement or with
respect to Executive’s employment hereunder, the parties: (i) agree to submit to
the exclusive jurisdiction of the federal courts located in the Northern
District of Illinois or state courts located in DuPage County, Illinois;
(ii) waive any objection to personal jurisdiction or venue in such jurisdiction,
and agree not to plead or claim forum non conveniens; and (iii) waive their
respective rights to a jury trial of any claims and causes of action, and agree
to have any matter heard and decided solely by the court.

6.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by Executive and the Company to express their mutual intent, and
no rule of strict construction will be applied against Executive or the Company.
The heading in this Agreement are for convenience of reference only and will not
limit or otherwise affect the meaning of the provision.

6.10 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all prior agreements, understandings or letters of intent
with regard to the subject matter contained herein between the parties hereto.
This Agreement shall not be amended, modified or supplemented except by a
written instrument signed by each of the parties hereto.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement.

 

    VASCO DATA SECURITY INTERNATIONAL, INC. Date: December 1, 2015     By:  

/s/ T. Kendall Hunt

    Name:   T. Kendall Hunt     Title:   CEO     SCOTT CLEMENTS Date: December
1, 2015      

/s/ Scott Clements

 

14



--------------------------------------------------------------------------------

AMENDMENT NO.1 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO.1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made effective
as of November 15, 2016 (the “Effective Date”), by and between VASCO Data
Security International, Inc. (the “Company”), and Scott Clements (“Executive”).

WHEREAS, the Company currently employs Executive as the Company’s Executive Vice
President and Chief Strategy Officer, and the parties mutually agree to change
Executive’s position to President and Chief Operating Officer.

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, the Company and Executive agree as follows:

1. Position and Duties. On the terms and subject to the conditions set forth in
the Employment Agreement, commencing on the Effective Date and thereafter during
the Employment Period, Executive shall hold the position of President and Chief
Operating Officer and shall report to the Chief Executive Officer. Executive
shall perform such duties and responsibilities as are consistent with
Executive’s position and as may be reasonably assigned to Executive by the Chief
Executive Officer from time to time.

2. References. References in the Employment Agreement to position and title for
Executive shall now refer to the new position of President and Chief Operating
Officer.

3. Effect. The remaining provisions of the Employment Agreement not modified as
set forth above shall remain in full force and effect.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment.

 

    VASCO DATA SECURITY INTERNATIONAL, INC. Date: November 15, 2016     By:  

/s/ T. Kendall Hunt

    Name:   T. Kendall Hunt     Title:   CEO     SCOTT CLEMENTS Date: November
15, 2016      

/s/ Scott Clements

 

15